Citation Nr: 0323265	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On October 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.	Ask the veteran to provide the names, 
addresses, and dates of treatment of all 
medical care facilities (hospitals, HMOs, 
etc.) who treated him in connection with 
any on the job injuries, the names, 
addresses, and dates of treatment of all 
medical care facilities (hospitals, HMOs, 
etc.) who treated him in connection with 
back problems since 1995, and the names, 
addresses, and dates of treatment of any 
employers who provided him with medical 
care (i.e., employment examination, 
insurance examinations, etc . . .).

2.	If the veteran responds to the above 
requests for information, obtain the 
medical records from each entity 
identified, including all treatment 
records of the veteran's on file with the 
Wilmington VA medical center since 1995.

3.	Obtain and associate with the record a 
copy of the veteran's vocational 
rehabilitation file, if any.

4.	After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA orthopedic 
and neurological examinations.  Send the 
claims file to examiners for review.
a.  The examiners should elicit from 
the veteran a detailed history regarding 
the onset and progression of relevant 
symptoms and any work related back 
injury.
b.  All relevant testing, including 
x-rays, electromyography (EMG), and nerve 
conduction studies, as deemed appropriate 
by the examiners should be accomplished.
c.  The examiners should conduct 
complete range of motion studies.  The 
examiners should conduct an evaluation of 
the veteran's lumbar spine that takes 
into account all functional impairment 
such as pain, etc.  
i.  Specifically, the range of motion 
studies must note at what point, measured 
in degrees, pain began with forward 
flexion, backward extension, left and 
right lateral flexion, and left and right 
rotation.  The examiners must also 
provide an opinion as to the amount of 
additional loss in range of motion the 
veteran would experience during a flare-
up or with fatigue.  If the veteran is 
examined at a point of maximum 
disability, the examiners should 
affirmatively say so.
ii.  Thereafter, it should be noted 
whether the functional debility 
experienced by the veteran equates to 
intervertebral disc syndrome with severe 
symptoms (persistent symptoms with little 
intermittent relief) or pronounced 
symptoms (recurrent attacks with only 
intermittent relief) or severe limitation 
of motion. 
iii.  Next, it should be noted whether 
the functional debility experienced by 
the veteran equates to intervertebral 
disc syndrome with incapacitating 
episodes having a total duration of at 
least six weeks during the past 12 months 
or with incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months.
iv.  Next, the examiners should 
specifically state whether the following 
are noted on examination: lumbosacral 
strain with muscle spasm on extreme 
forward bending; loss of lateral spine 
motion in a standing position; 
lumbosacral strain with listing of the 
whole spine to opposite side; positive 
Goldthwaite's sign; marked limitation of 
forward bending in standing position; 
loss of lateral motion with osteo-
arthritic changes; narrowing or 
irregularity of joint space; or abnormal 
mobility on forced motion.  
v.  The examiners findings must be based 
only on the residuals of the veteran's 
service connected lumbar spine 
disability. 
d.  All findings and opinions should 
be set forth in detail and reconciled 
with all other opinions of record, 
including those of the October 1998 and 
October 2000 VA examiners.  A typewritten 
report of examination must be associated 
with the record and must include all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





